         Case 1:12-cr-00844-AJN Document 474 Filed 10/27/20 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                    10/27/2020
 United States of America,

                –v–
                                                                                12-cr-844 (AJN)
 Nelson Gustavo Colon-Torrez,
                                                                                    ORDER
                       Defendant.



ALISON J. NATHAN, District Judge:

       Sentencing in this case will proceed by videoconference using the CourtCall platform on

October 28, 2020, at 1:00 p.m. Defense counsel will be given an opportunity to speak with the

Defendant by telephone for fifteen minutes before the hearing begins; defense counsel should

make sure to answer the telephone number listed on the public docket at that time. If defense

counsel would prefer to be reached at a different telephone number, he should inform Chambers

by email as soon as possible.

       To optimize the quality of the video feed, the Court, the Defendant, and defense counsel

will appear by video for the proceeding; all others will participate by telephone. Due to the

limited capacity of the CourtCall system, only one counsel per party may participate. Co-

counsel, members of the press, and the public may access the audio feed of the conference by

calling 855-268-7844 and using access code 32091812# and PIN 9921299#.

       In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted
         Case 1:12-cr-00844-AJN Document 474 Filed 10/27/20 Page 2 of 5


into their browser. The link is non-transferrable and can be used by only one person;

further, it should be used only at the time of the conference.

       To optimize use of the CourtCall technology, all those participating by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

       Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all

those accessing the conference—whether in listen-only mode or otherwise—are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (888) 363-4749 and use access code 919-6964#.

(Members of the press and public may call the same number, but will not be permitted to speak

during the conference.) In that event, and in accordance with the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-

alison-j-nathan, counsel should adhere to the following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.
         Case 1:12-cr-00844-AJN Document 474 Filed 10/27/20 Page 3 of 5


           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding and return the signed form as

soon as possible. Defense counsel may sign on the Defendant’s behalf if authorized by the

Defendant to do so.


       SO ORDERED.


Dated: October 27, 2020                           __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
            Case 1:12-cr-00844-AJN Document 474 Filed 10/27/20 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
Nelson Gustavo Colon-Torrez,
                             Defendant.                                          12-cr-844(AJN)
-----------------------------------------------------------------X

Check Proceedings that Apply

____     Violation of Supervised Release Conference

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time the conditions of my release on supervision or my remand
         to custody are discussed. I have discussed these issues with my attorney and wish to give
         up my right to be present at the conferences. By signing this document, I wish to advise the
         court that I willingly give up my right to be present at the conferences in my case for the
         period of time in which access to the courthouse has been restricted on account of the
         COVID-19 pandemic. I request that my attorney be permitted to represent my interests at
         the proceedings even though I will not be present.

Date:              _________________________                         ____________________________
                   Print Name                                              Signature of Defendant

____     Admission of Specification

         I am aware that I have been charged with violations of the terms of supervised release. I
         have consulted with my attorney about those charges. I have decided that I wish to admit
         to certain specifications. I understand I have a right to appear before a judge in a
         courtroom in the Southern District of New York to enter my admission of the specifications
         and to have my attorney beside me as I do. I am also aware that the public health
         emergency created by the COVID-19 pandemic has interfered with travel and restricted
         access to the federal courthouse. I have discussed these issues with my attorney. By
         signing this document, I wish to advise the court that I willingly give up my right to appear in
         person before the judge to admit to certain specifications. By signing this document, I also
         wish to advise the court that I willingly give up any right I might have to have my attorney
         next to me as I enter my plea so long as the following conditions are met. I want my
         attorney to be able to participate in the proceeding and to be able to speak on my behalf
         during the proceeding. I also want the ability to speak privately with my attorney at any
         time during the proceeding if I wish to do so.
          Case 1:12-cr-00844-AJN Document 474 Filed 10/27/20 Page 5 of 5




Date:           _________________________               ____________________________
                Print Name                                    Signature of Defendant

____    Sentencing

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom to
        the judge who will sentence me. I am also aware that the public health emergency created
        by the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly
        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the ability
        to speak privately with my attorney at any time during the proceeding if I wish to do so.

Date:           _________________________               ____________________________
                Print Name                                    Signature of Defendant

        I hereby affirm that I am aware of my obligation to discuss with my client the specifications
        of violation of supervised release, my client’s rights to attend and participate in the criminal
        proceedings encompassed by this waiver, and this waiver form. I affirm that my client
        knowingly and voluntarily consents to the proceedings being held with my client and me
        both participating remotely.

Date:           __________________________                      _____________________________
                Print Name                                      Signature of Defense Counsel


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _____________________.

Date:           __________________________                      _____________________________
                Print Name                                      Signature of Defense Counsel


Accepted:       ________________________
                Signature of Judge
                Date:



                                                    2
